DETAILED ACTION
Claims 6-17 are pending.  Claims 1-5 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to Swiss Patent Application No. 96/17, filed on 1/30/2017. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the claim amendments in this examiner’s amendment was given via phone and email by David B. Ritchie (Reg. No. 31,562) on May 18, 2021.
The application has been amended as follows:
Title	ELECTRONIC CONTROL SYSTEM FOR ELECTROSTATIC PRECIPITATORS CONNECTED IN SERIES

Listing of Claims:
This listing of claims will replace all prior versions, and listings, of claims in the application:
1-5. 	(canceled)
6.	(Amended) 	An electronic control system for a number of electrostatic precipitators of a building ventilation system, the system comprising: 
at least one master device and a plurality of node devices, 
wherein 
each of the plurality of node devices is 
the at least one master device and each node device having a respective computing unit,
each node device having a respective node configuration program,
at least one chain is 
wherein in each chain of node devices a first node device is directly of node devices are each 
the at least one master device being the predecessor of the first node device of the connected chain of node devices and
a position number is assigned to each of the node devices 
and wherein, the computing unit of the at least one master device its node [[[a]]] configuration program 
wherein, each node configuration program of each device is configured
		to receive the position number of its predecessor and to assign itself [[[the]]] a position number increased by the value 1 relative to the position number of its predecessor and to store the position number assigned to itself in its respective node device, and
		to determine whether a subsequent node device is connected and, 
			if this is the case, to cause the computing unit of the subsequent node device to execute [[[the]]] its respective node configuration program, and 
			if this is not the case, to transmit its position number to its predecessor node device, which in turn transmits it to its predecessor node device until the associated master device receives the position number from the first node device of the chain.

7.	(Amended)	The electronic control system according to claim 6, wherein each of the node devices has one or more sensors in order to detect a coding of the corresponding connected electrostatic precipitator, and each node's [[[the]]] configuration program is additionally 
8.	(Amended)	The electronic control system according to claim 6, wherein at least one [[[the]]] master device supplies corresponding electrostatic precipitators, and each of the node devices has a galvanic isolating element for transmitting the supply voltage from the node device to the corresponding connected electrostatic precipitator.
9.	(Amended)	The electronic control system according to claim 7, wherein at least one [[[the]]] master device supplies corresponding electrostatic precipitators, and each of the node devices has a galvanic isolating element for transmitting the supply voltage from the node device to the corresponding connected electrostatic precipitator.
10.	(Amended)	The electronic control system according to claim 6, wherein each of the electrostatic precipitators has a predetermined size and comprises an ionization stage and a collector stage, and the control of each of the electrostatic precipitators is effected by presetting an ionization current flowing through the ionization stage and a DC 
the at least one master device is connectable to a building control device or is part of a building control device,
the at least one master device is configured to transmit a control signal transmitted from the building control device or a control signal derived therefrom to the node devices, and
ionization , or the transmitted control signal and the size of the connected electrostatic precipitator or configured to determine the DC 
11.	(Previously Presented) The electronic control system according to claim 10, wherein the control signal transmitted to the node devices is a measure of the current air volume flow flowing through a ventilation duct in which the electrostatic precipitators are arranged.
12.		(Amended)	The electronic control system according to claim 7, wherein each of the electrostatic precipitators has a predetermined size and comprises an ionization stage and a collector stage, and the control of each of the electrostatic precipitators is effected by presetting an ionization current flowing through the ionization stage and a DC 
the at least one master device is connectable to a building control device or is part of a building control device,
the at least one master device is configured to transmit a control signal transmitted from the building control device or a control signal derived therefrom to the node devices, and
each of the node devices is configured to determine, for the associated electrostatic precipitator, the ionization , or the transmitted control signal and the size of the connected electrostatic precipitator or configured to determine the DC 
13.	(Previously Presented) 	The electronic control system according to claim 12, wherein the control signal transmitted to the node devices is a measure of the current air volume flow flowing through a ventilation duct in which the electrostatic precipitators are arranged.
14.	(Amended)	The electronic control system according to claim 8, wherein each of the electrostatic precipitators has a predetermined size and comprises an ionization stage and a collector stage, and the control of each of the electrostatic precipitators is effected by presetting an ionization current flowing through the ionization stage and a DC 
the at least one master device is connectable to a building control device or is part of a building control device,
the at least one master device is configured to transmit a control signal transmitted from the building control device or a control signal derived therefrom to the node devices, and
each of the node devices is configured to determine, for the associated electrostatic precipitator, the ionization , or the transmitted control signal and the size of the connected electrostatic precipitator or configured to determine the DC 
15.	(Previously Presented) 	The electronic control system according to claim 14, wherein the control signal transmitted to the node devices is a measure of the current air volume flow flowing through a ventilation duct in which the electrostatic precipitators are arranged.

the at least one master device is connectable to a building control device or is part of a building control device,
the at least one master device is configured to transmit a control signal transmitted from the building control device or a control signal derived therefrom to the node devices, and
each of the node devices is configured to determine, for the associated electrostatic precipitator, the ionization , or the transmitted control signal and the size of the connected electrostatic precipitator or configured to determine the DC 
17.	(Previously Presented) 	The electronic control system according to claim 16, wherein the control signal transmitted to the node devices is a measure of the current air volume flow flowing through a ventilation duct in which the electrostatic precipitators are arranged.
REASONS FOR ALLOWANCE
Claims 6-17 are allowable over the prior art of record.
The following is the Examiner’s statement of reasons for allowance:

None of these references taken either alone or in combination with the prior art of record discloses an electronic control system for a number of electrostatic precipitators of a building ventilation system, the system comprising: 
at least one master device and a plurality of node devices, 
wherein 
each of the plurality of node devices is 
the at least one master device and each node device having a respective computing unit,
each node device having a respective node configuration program,
at least one chain is 
wherein in each chain of node devices a first node device is directly of node devices are each 
the at least one master device being the predecessor of the first node device of the connected chain of node devices and
a position number is assigned to each of the node devices 
and wherein, the computing unit of the at least one master device its node [[[a]]] configuration program 
wherein, each node configuration program of each device is configured
		to receive the position number of its predecessor and to assign itself [[[the]]] a position number increased by the value 1 relative to the position number of its predecessor and to store the position number assigned to itself in its respective node device, and
		to determine whether a subsequent node device is connected and, 
			if this is the case, to cause the computing unit of the subsequent node device to execute [[[the]]] its respective node configuration program, and 
			if this is not the case, to transmit its position number to its predecessor node device, which in turn transmits it to its predecessor node device until the associated master device receives the position number from the first node device of the chain, as in independent claim 6.
The dependent claims, being definite, further limiting, and fully enabled by the specification are persuasive over the prior art of record and depend on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119